

Exhibit 10.109
[logo-glimcher.gif]


June 29, 2005


Mr. Robert Beffa
The May Company
611 Olive Street, 13th Floor
St. Louis, MO 63101




Dear Bob:


On behalf of Glimcher Realty Trust (the “Company”), I am pleased to offer you
the position of Senior Vice President of Development and Construction, pursuant
to the provisions outlined below. I am confident that you will find your
employment experience with our Company very challenging and rewarding.


START DATE:
August 17, 2005


SALARY:  
$325,000/year


SIGNING BONUS:
You will receive a signing bonus of $100,000 upon commencement of your
employment with the Company.


BONUS:
In your position as Senior Vice President of Development and Construction, which
position would be considered an executive officer of the Company, you will be
entitled to participate in the Company’s 2005 Executive Bonus Plan, as same may
be established and modified from time to time by the Executive Compensation
Committee of the Board of Trustees of the Company. Based on the parameters
established for 2005, this position would be eligible for a 20% bonus upon
achievement of the earnings target.


STOCK OPTIONS:
You will be eligible to participate in the Company’s stock option plan as the
same may be established and modified from time to time by the Board of Trustees
of the Company. When you begin employment, you will be granted 15,000 stock
options. In addition, option grants will be made annually each March at the
discretion of the Board of Trustees of the Company. Options are granted at fair
market value on the grant date as determined in accordance with the plan.
Options vest ratably over three years and expire ten years after the grant date.


RESTRICTED STOCK:
Upon commencement of your employment, 5,000 shares of restricted stock will be
issued to you. You will have the benefit of receiving dividends attributable to
these shares upon their issuance, but the transfer restrictions on the stock
will lapse in three equal annual installments over a period of three years
commencing on the first anniversary of the grant date. In addition, it is
anticipated that restricted stock grants will be made annually at the discretion
of the Board of Trustees of the Company.





--------------------------------------------------------------------------------


 
Robert Beffa
June 29, 2005
Page 2


RELOCATION:
The Company provides coverage for relocation per Policy 6.10 of our handbook.
However, due to your decision not to relocate immediately, the Company will
provide an extension of the temporary housing benefit for up to 6 months. The
Company will also provide an Executive Office Suite in St. Louis in addition to
your primary office in Columbus, Ohio. The Company will further reimburse
expenses for travel between St. Louis and Columbus during your employment with
the Company.


GROUP BENEFITS: (Medical, Dental, Life, Disability)
The effective date of your group benefits will be the first of the month
following your date of hire. A copy of the benefit summary is enclosed.


401K:
You will be eligible to participate in the Company’s 401k plan the first day of
the fiscal quarter after six months of service. The Company provides a cash
match of 50% of the first 4% of the participant’s contribution, subject to ERISA
limitations. Participants are 100% vested in the employee match after five years
of service. You will also have the opportunity to rollover funds from another
qualified plan in order to take advantage of any of the 13 investment options we
offer prior to your eligible participation date.


VACATION:
You will be eligible for five (5) weeks vacation per year.


CONTINUING EDUCATION:
Please refer to Section 6.11 of the Management Handbook with respect to
professional organizations. The Company would reimburse you for continuing
education and certification fees accordingly.


CHANGE OF CONTROL:
Your position will be subject to a written agreement relating to severance
benefits upon a change in control. This offer is contingent upon your execution
of such a written agreement and the approval of the agreement by the Company’s
Board of Trustees.


PAYMENT UPON TERMINATION:
If the Company should terminate your employment without cause, you will be paid
your annual base salary and bonus target at the time of termination. This
payment will be made to you in a lump sum minus all necessary tax withholdings.
 
EXECUTIVE COMPENSATION COMMITTEE APPROVAL:
The terms and provisions of this letter are subject to the approval of the
Executive Compensation Committee of the Company. Upon acknowledgment of the
provisions of this letter, a resolution containing the terms hereof shall be
submitted to the Executive Compensation Committee for review and approval.


STATUS: 
This position is classified as exempt and subject to all terms and conditions of
employment as outlined in the Management Handbook, a copy of which is attached
hereto.







--------------------------------------------------------------------------------


 
Robert Beffa
June 29, 2005
Page 3


Please be advised that per Company policy your employment status is at-will and
that nothing herein changes, alters, or modifies this status, and further that
no Company representative other than the Executive Committee of the Board of
Trustees is authorized to enter into any written or oral agreement contrary to
this policy.


This offer is contingent upon the receipt of a satisfactory criminal background
check.


We would appreciate your quick response in acknowledging the terms and
conditions of this offer. By signing below you also acknowledge that no promise
or agreement not expressed in this letter has been made to you and that this
letter contains all the terms of employment which have been offered to you by
the Company.




Bob, we are very excited about offering you this opportunity with our Company.
If you have further questions about any of the contents in this letter, please
do not hesitate to contact me.




Sincerely,


[sig-glimcher.gif]


Michael P. Glimcher
Chief Executive Officer and President










AGREED AND ACKNOWLEDGED BY:




/s/ Robert Beffa                          July 5, 2005  
ROBERT BEFFA                        Date
 


Enclosures